IN THE SUPREME COURT OF THE STATE OF NEVADA


                  ALEXANDER CASANELLAS LOPEZ,                              No. 83358
                                    Appellant,
                                vs.
                  THE STATE OF NEVADA,
                                    Respondent.                            FILED
                                                                            AUG 2 7 2021
                                                                           ELIZABETH A. BROWN
                                                                         CLERK 9F NPREME COURT
                                                                        BY
                                                                              DEPUTY 12-111{-ln




                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a second amended judgment of
                  conviction. Eighth Judicial District Court, Clark County; Joseph Hardy,
                  Jr., Judge.
                                On June 1, 2021, appellant filed a motion to correct credit for
                  time served. The district court granted the motion, and on July 21, 2021,
                  the district court entered a second amended judgment of conviction
                  correcting the credit for time served from 18 days to 410 days.
                                Appellant filed a subsequent appeal. Neither the granting of
                  his motion nor the entry of the second amended judgment of conviction
                  appears to aggrieve appellant. See NRS 177.015 (only an aggrieved party
                  may appeal). In addition, appellant has previously litigated a direct appeal
                  in this court. Lopez v. State, Docket No. 63462 (Order of Affirmance, July

SUPREME COURT
     OF
   NEVADA

  t947A   •40:0
                      22, 2014). Appellant may not litigate a second direct appeal from the same
                      conviction. Accordingly, this court
                                  ORDERS this appeal DISMISSED.




                                                                          J.
                                              Cadish


                                                , J.
                      Pickering                                 Herndon




                      cc:   Hon. Joseph Hardy, Jr., District Judge
                            Alexander Casanellas Lopez
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
     OF
     NEVADA

            44310./
+0) I947A    .
                                                            2